OPINION OF THE COURT
GEORGE RICHARDSON, JR., Circuit Judge.
THIS CAUSE came before the Court for an evidentiary hearing, upon motion by defendant/owner of Parcel 423, The William Lyon Company, to Vacate Order of Taking entered as to said Parcel No. 423, on November 7, 1980, all parties being represented by counsel, and being then apprised by plaintiff’s counsel that the Plaintiff concedes and stipulates that the description of said Parcel 423 as set forth in the Petition filed herein, and as set forth in the Order of Taking entered herein on November 7, 1980 was and is defective, inaccurate and lawfully insufficient to sustain said Petition and Order of Taking, now therefore, it is found;
ORDERED AND ADJUDGED AS FOLLOWS:
*241. The legal description of and for Parcel No. 423 in these proceedings is defective, inaccurate and insufficient as a matter of law to support or sustain these proceedings as to Parcel No. 423 herein.
2. The Order of Taking entered on November 7, 1980, as to Parcel No. 423 herein, be and the same is hereby Vacated, Set Aside and Expunged.
3. The defendant/owner of said Parcel No. 423, be and it hereby is directed and Ordered to return by re-deposit, within ten (10) days, into the Registry of the Court in this action, the sum of Twenty Thousand Five Hundred ($20,500) Dollars, said sum being and representing the exact amount which the William Lyon Company previously withdrew on account of Parcel No. 423, and the Clerk of the Court be and hereby is directed and Ordered to accept and receive into the registry, on account of Parcel 423, said amount of Twenty Thousand Five Hundred ($20,500) Dollars and to issue his receipt therefore.
4. Upon the redeposit of said Twenty Thousand Five Hundred ($20,500) Dollars, into the Registry of the Court, this cause shall stand and be dismissed, saving and reserving to defendant/owner, The William Lyon Company, all rights and actions, if any it may have against the plaintiff, or its agencies, arising out of these preceedings.
5. The Clerk of the Court, be and hereby is directed and Ordered to release, upon request, all exhibits received or marked for identification herein, to the parties respectively offering said exhibits, without further Order of Court.
6. Jurisdiction of the Court, is expressly reserved for the purpose of assessing and taxing fees and costs incurred and expended in the defense of these proceedings against the plaintiff.
7. Except as hereinabove expressly Ordered, as to Parcel No. 423, the Order of Taking entered herein, on November 7, 1980, be and the same hereby is ratified, affirmed and approved.